IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LAVANDER BARKLEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2437

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 21, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Lavander Barkley, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is dismissed as moot.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.